Fourth Court of Appeals
                               San Antonio, Texas
                                   September 28, 2018

                                  No. 04-18-00133-CV

                              IN THE MATTER OF S.T.,

                   From the County Court at Law, Starr County, Texas
                              Trial Court No. JV-17-035
                      Honorable Romero Molina, Judge Presiding


                                     ORDER
     The appellant’s motion for extension of time to file reply brief is hereby GRANTED.


     It is so ORDERED on September 28, 2018.

                                                PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court